Citation Nr: 0606672	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  95-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a right femur fracture with post-
operative scars and arthritis of the right knee after October 
25, 1994.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left second, third, fourth, and 
fifth metatarsal fractures with surgical scars.  

3.  Entitlement to an initial compensable evaluation for 
right lower leg laceration scars.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1979 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO granted 
service connection for residuals of a right femur fracture, 
with an evaluation of 10 percent, the residuals of a left 
second, third, fourth, and fifth metatarsal fracture with 
surgical scars, with an evaluation of 10 percent, and right 
leg scars, with a noncompensable evaluation.  All evaluations 
were effective from November 7, 1978.  

The record reflects that in April 1980 the RO granted 
entitlement to a temporary total rating based upon 
hospitalization effective from November 12, 1979 and assigned 
a 10 percent evaluation from March 1, 1980 for the residuals 
of a right femur fracture.  In September 1992 the RO again 
granted entitlement to a temporary total rating based upon 
hospitalization effective from June 9, 1992, and assigned a 
10 percent evaluation from August 1, 1992.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the Los Angeles, 
California RO, which certified this case for appellate 
review.  

In a July 1996 RO decision, the rating for residuals of the 
right femur fracture was increased to 20 percent, effective 
from October 25, 1994.  In that decision, the veteran's 
service connected disabilities were noted as residuals of a 
fracture of the right femur with surgical scars and arthritis 
of the right knee, fracture of the left second, third, 
fourth, and fifth metatarsals with surgical scars, and a 
laceration scar of the right shin.  

In June 2000 the Board remanded the case to the RO for a 
hearing before a Veterans Law Judge.  In that remand the 
Board found that, in light of the veteran's timely 
disagreement with the April 1979 rating decision, the issues 
of whether an appeal from a January 1992 rating decision was 
timely filed and whether the April 20, 1979 rating decision 
involved clear and unmistakable error was moot.  

In December 2000 the veteran testified before the undersigned 
at the RO (Travel Board hearing).  In February 2001 the Board 
again remanded the case for further development.  

In an August 2003 decision, the Board denied an evaluation in 
excess of 10 percent for residuals of a right femur fracture, 
other than scars, prior to October 25, 1994 and granted a 
separate 10 percent evaluation for a painful scar of the 
right thigh for the period from April 12, 1989 to October 24, 
1994.  The remaining claims were remanded for further 
development.


FINDINGS OF FACT

1.  Since October 25, 1994, residuals of a right femur 
fracture have included limitation of extension of the knee to 
15 degrees with mild osteoarthritis, but no subluxation, 
lateral instability, nonunion with loose motion, or malunion.  

2.  Residuals of fractures of the left second, third, fourth 
and fifth metatarsals are manifested by bony irregularity of 
the fifth metatarsal and slight limitation of motion which is 
not a significant disability.  

3.  The right lower leg scars are asymptomatic and there is 
no evidence that they are painful or tender, limit function 
or motion, are deep, unstable, or exceed an area of 144 
square inches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right femur from October 
25, 1994 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5255, 
5261 (2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of fractures of the left second, third, 
fourth, and fifth metatarsals have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5283.  

3.  The criteria for an initial compensable evaluation for 
laceration scars of the right lower leg have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran VCAA letters in September 2002 and 
February 2005 which informed him of what information and 
evidence was necessary to grant higher evaluations of his 
service connected disabilities.    

The September 2002 and February 2005 VCAA letters also 
satisfied the second and third elements of the duty to notify 
by advising the veteran of the types of evidence he was 
responsible for obtaining and of the types of evidence VA 
would undertake to obtain.  Specifically, these letters 
explained that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the September 
2002 and February 2005 VCAA letters asked the veteran to send 
information describing additional evidence he wanted VA to 
obtain on his behalf or to send the evidence itself.  These 
letters informed the veteran where and when to send such 
information.  In addition the RO provided further notice of 
the fourth element by including 38 C.F.R. § 3.159(b) in the 
Pertinent Laws; Regulations; Rating Schedule Provisions 
section of the February and November 2003 supplemental 
statements of the case (SSOCs).  These notices served to 
advise the veteran to submit any information or evidence in 
his possession that pertained to his claims for increased 
initial evaluations.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
notice was given after the initial AOJ adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In this regard, 
VCAA notice was provided prior to the most recent transfer of 
the case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records and VA treatment records 
have been associated with the claims file.  At his December 
2000 hearing the veteran reported that he had been treated by 
a private orthopedist.  Despite being provided with release 
forms with the September 2002 and February 2005 VCAA letters, 
the veteran has not submitted this evidence or releases so 
that VA can obtain this evidence on his behalf.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that, if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. 
§ 5103A(b),(c).  As the veteran has not provided release 
forms for specific private treatment records he wishes VA to 
obtain on his behalf, or the records themselves, the Board 
finds that VA's duty to assist in obtaining medical records 
has been fulfilled.  

The veteran was afforded VA examinations in February 1979, 
April 1980, May 1983, April 1991, and January 1995.  The 
record reflects that the veteran has failed to report for VA 
examinations in July 1998, February 1999, January 2003 and 
May 2004.  The veteran has neither disputed his failure to 
report for these examinations nor provided good cause for his 
failure to report.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).   

The consequence in this case of the veteran's failure without 
good cause to report for the VA examinations is that his 
disabilities must be rated on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b).  

While VA has a duty to assist the veteran in development of 
his claim, the veteran has a duty to cooperate with VA.  See 
Wood.  A claimant's duty to cooperate with VA's efforts to 
develop the claim include reporting for a medical examination 
and submitting to the Secretary all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The Board concludes that VA has no remaining 
duty under the VCAA to provide a medical examination in 
conjunction with these claims.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claims.  

II.  Factual Background

Service medical records reflect that the veteran was involved 
in a motor vehicle accident in May 1978 when he sustained a 
fracture to the right femur and fractures of the second, 
third, fourth, and fifth metatarsals of the left foot.  He 
had an open reduction and internal fixation of the fracture 
of the right femur.  

VA examination in February 1979 revealed a 3 inch well-healed 
surgical scar over the left second metatarsal with left foot 
and ankle function essentially normal.  The veteran had well-
healed scars over the distal right leg for 41/2 to 5 inches 
without loss of tissue.  In November 1979 the rod in the 
veteran's right femur was removed.  

At VA examination in April 1980 the veteran had thickening of 
the left forefoot with bony irregularity of the fifth 
metatarsal.  He was unable to extend his left lateral four 
extensors beyond neutral and there was some limitation of 
plantar flexion in the left lateral four toes, but this was 
described as not a significant disability.  X-ray of the left 
foot revealed no bony abnormality.  

VA examination in May 1983 revealed a well-healed scar on the 
left foot with some tenderness of the toes and an irregular 
bony protuberance at the fifth metatarsal.   

An April 1991 VA examination involved findings regarding the 
right thigh, but made no mention of the left foot or right 
lower leg laceration scars.  A June 1992 VA hospital report 
regarding surgery to remove circlage wires in the right femur 
noted the left lower extremity to be within normal limits and 
made no mention of laceration scars of the right lower leg.  

At an RO hearing in December 1994 the veteran testified that 
he had difficulty standing, walking, and squatting because of 
pain in his right leg and knee.  At VA examination in January 
1995 the examiner noted positive edema in the right knee, 
with no other gross deformities noted.  There was no 
subluxation, lateral instability, nonunion with loose motion, 
or malunion of the right knee.  Flexion of the right knee was 
115 degrees and extension was 15 degrees.  McMurray and 
Drawers tests were negative, but there was crepitus and 
tenderness in the right knee.  The diagnosis was status post 
right femur fracture with chronic pain and swelling in the 
right knee, as well as moderate range of motion deficits.  X-
ray revealed mild osteoarthritis of the right knee joint.  

A July 1998 letter to the veteran reflects that he was 
scheduled for a VA examination later that month, however, the 
veteran failed to report for that examination.  A January 
1999 letter to the veteran informed him of another VA 
examination scheduled in February 1999.  The record reflects 
that the veteran failed to report for that examination as 
well.  

At his December 2000 hearing the veteran testified that he 
had pain in his right knee and left foot.  Regarding his 
right thigh, he complained of loss of movement with some 
weakness and fatigue.  He stated that his leg scar had some 
tightness but was not as painful as it had been but that his 
left foot scars were painful, with swelling and pain in the 
left foot.  He stated that he lost his job at the Post Office 
due to his disability, but that he was currently working as a 
lawyer.  The veteran testified that he was not currently 
receiving treatment.  

A January 2003 letter informed the veteran that he was 
scheduled for a VA examination later that month.  The record 
reflects that the veteran failed to report for that 
examination.  A May 2004 letter informed the veteran of 
another VA examination scheduled for later that month.  The 
record reflects that the veteran failed to report for that 
examination.  

III.  Legal Analysis

A.  Residuals of Right Femur Fracture

In this case, despite the increased evaluation established in 
the July 1996 rating decision, the veteran has not been 
awarded the highest possible evaluation.  As a result, the 
veteran is presumed to be seeking the maximum possible 
evaluation and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  
   
Residuals of a right femur fracture are currently evaluated 
as 20 percent disabling from October 25, 1994 under 
Diagnostic Codes 5255-5261.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5255, 5261.

Diagnostic Code 5255 provides a 20 percent evaluation for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent evaluation requires malunion with marked knee or 
hip disability.  A 60 percent evaluation is warranted for 
fracture of the surgical neck of the femur with false joint 
or for fracture of the shaft or anatomical neck of the femur 
with nonunion without loose motion.  A maximum evaluation of 
80 percent is warranted for fracture of the shaft or 
anatomical neck of the femur with nonunion with loose motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The only medical evidence of record since October 25, 1994 is 
the January 1995 VA examination.  As this examination made 
findings regarding the right knee, the Board finds that 
evaluation of right femur fractures on the basis of right 
knee disability is most appropriate.  Currently, the 
veteran's right knee is evaluated as 20 percent disabling 
under Diagnostic Code 5261, rating limitation of extension of 
the leg.  This 20 percent rating contemplates extension 
limited to 15 degrees, which was the finding at the January 
1995 VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  A higher evaluation under this Diagnostic Code is not 
warranted as there is no medical evidence of record since 
October 25, 1994 indicating greater limitation in extension.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

A higher evaluation is not warranted on the basis of these 
DeLuca factors as the January 1995 VA examination did not 
indicate any functional impairment and there is no other 
medical evidence of record indicating such impairment.  

VA's General Counsel has held that separate ratings can be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,900 (2004).  Such separate 
ratings are not warranted in this case.  A noncompensable 
evaluation under Diagnostic Code 5260 requires limitation of 
flexion of the leg to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Here, the only medical evidence of 
record since October 25, 1994 indicates flexion to 115 
degrees.  Thus, a separate evaluation on the basis of 
limitation of flexion is not warranted.  

Because the veteran's right knee disorder is not shown to 
include ankylosis, recurrent subluxation or lateral 
instability, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, symptomatic removal of semilunar cartilage, or 
impairment of the tibia and fibula, or genu recurvatum, 
consideration of increased evaluations under the Diagnostic 
Codes pertaining to these disabilities is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, 5263.  

The Board notes that the January 1995 VA examination did 
include X-ray findings of mild osteoarthritis in the right 
knee joint.  Degenerative arthritis established by X-ray 
evidence is evaluated on the basis of limitation of motion 
under the appropriate Diagnostic Code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The current 20 percent 
evaluation under Diagnostic Code 5261 is based on limitation 
of motion and thus adequately compensates for the veteran's 
osteoarthritis.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97, Fed. 
Reg. 63,604 (1997).  As discussed above, there is no medical 
evidence of instability of the right knee and so separate 
evaluations are not warranted.  

Further, VA must consider whether the veteran's service 
connected disability warrants a separate rating for scar 
impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).  Under criteria that were in effect both prior and 
subsequent to August 30, 2002, a scar which is superficial, 
tender, and painful on objective examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2005).  

In regard to a separate evaluation for a scar on the right 
thigh since October 25, 1994, the January 1995 VA examination 
indicated that the right femur fracture site was well healed 
with abundant callus formation.  Without indication of a scar 
which is painful on examination, entitlement to a separate 
evaluation must be denied.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 20 percent evaluation appropriately 
reflects the highest level of disability caused by residuals 
of the veteran's right femur fracture from October 25, 1994.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not been 
hospitalized for residuals of his right femur fracture since 
June 1992 and he has not demonstrated marked interference 
with employment, thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  

B.  Residuals of Left Foot Fractures

Because of his failure to report for scheduled VA 
examinations, residuals of fractures of the left second, 
third, fourth, and fifth metatarsals must be rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  

Residuals of fractures of the left second, third, fourth, and 
fifth metatarsals are currently evaluated as 10 percent 
disabling under Diagnostic Code 5283, rating malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2005).  Under this Diagnostic 
Code, moderate malunion or nonunion warrants a 10 percent 
evaluation, moderately severe malunion or nonunion warrants a 
20 percent evaluation, and severe malunion or nonunion 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The February 1979 VA examination found left foot and ankle 
function to be essentially normal.  At the April 1980 VA 
examination the veteran had thickening of the left forefoot 
with bony irregularity of the fifth metatarsal and some 
limitation of motion which the examiner found not to be a 
significant disability.  The May 1983 VA examination 
described some tenderness of the toes and an irregular bony 
protuberance at the fifth metatarsal.  There was no mention 
of the left foot at the April 1991 VA examination and the 
June 1992 VA hospital report noted the left lower extremity 
to be within normal limits.  There were no findings regarding 
the left foot at the January 1995 VA examination.  

Based on the foregoing, the Board finds that residuals of 
left metatarsal fractures do not meet the criteria for 
moderately severe malunion or nonunion.  In this regard, the 
most recent medical finding described these residuals as not 
a significant disability, the left foot has been described as 
normal during the pendency of the appeal, and the veteran has 
had two VA examinations during which neither he nor the 
examiner made mention of the left foot.  Thus, the evidence 
does not demonstrate malunion or nonunion of the metatarsal 
bones that is more than moderate as would be necessary for a 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  

The Board notes that residuals of the left metatarsal 
fractures could also be evaluated under Diagnostic Code 5284, 
rating other foot injures.  However, this Diagnostic Code 
uses the same moderate, moderately severe, severe criteria, 
warranting 10, 20, and 30 percent evaluations, respectively, 
and, thus, the outcome would be the same.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The veteran has not been found to have acquired flatfoot, 
bilateral weak foot, acquired claw foot, anterior 
metatarsalgia, hallux valgus, hallux rigidus, or hammertoe, 
and so consideration of an increased evaluation under the 
Diagnostic Codes pertaining to these disabilities is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5279, 5280, 5281, 5282.  

In regard to a separate evaluation for a scar on the left 
foot, the scar was described as well-healed at both the 
February 1979 and May 1983 VA examinations.  There are no 
objective findings of pain on examination.  Without 
indication of a scar which is painful on examination, 
entitlement to a separate evaluation must be denied.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 10 percent evaluation appropriately 
reflects the highest level of disability caused by residuals 
of fractures of the second, third, fourth, and fifth 
metatarsals from the grant of service connection.  

The veteran has not been hospitalized for residuals of left 
metatarsal fractures and he has not demonstrated marked 
interference with employment, thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  



C.  Right Lower Leg Laceration Scar

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The criteria for evaluating scars changed effective August 
30, 2002, during the pendency of this appeal.  38 C.F.R. 
§ 4.118 (2005).

Right lower leg scars are currently evaluated as 
noncompensable under Diagnostic Code 7805, which instructs 
that scars should be rated on limitation of function of the 
part affected.  This Diagnostic Code is the same in the pre 
and post August 30, 2002 versions of the Rating Schedule.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2005).  A 
higher evaluation under this Diagnostic Code is not warranted 
because limitation of motion of the knee is already 
contemplated in the evaluation of residuals of the right 
femur fracture and contemplation of the same limitation of 
motion in evaluating right lower leg scars would constitute 
pyramiding in violation of 38 C.F.R. § 4.14.  

A higher evaluation is available under Diagnostic Code 7804, 
rating superficial scars which are painful on examination, 
however, the only medical evidence regarding laceration scars 
of the right lower leg is from the February 1979 VA 
examination which noted well-healed scars over the distal 
right leg without loss of tissue.  There were no findings of 
pain on objective examination.  In the absence of evidence of 
a scar which is painful on examination, entitlement to a 
compensable initial evaluation must be denied under that 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2005).  

The new rating criteria provide compensable evaluations for 
scars that limit function, are deep, and exceed an area of 
six square inches; that are superficial and exceed 144 square 
inches; or that are superficial and unstable.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7803 (2005).  The available 
evidence does not show that the right leg scars meet any of 
these criteria.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the noncompensable evaluation appropriately 
reflects the highest level of disability caused by right 
lower leg scars from the grant of service connection.  

The veteran has not been hospitalized for right lower leg 
scars and he has not demonstrated marked interference with 
employment, thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right femur fracture with post-operative scars 
and arthritis of the right knee after October 25, 1994 is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left second, third, fourth, and fifth 
metatarsal fractures with surgical scars is denied.  

Entitlement to an initial compensable evaluation for right 
lower leg laceration scars is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


